Citation Nr: 1100738	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel








INTRODUCTION

The Veteran had active service from April 1951 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A December 2009 Board decision denied a rating in excess of 10 
percent for bilateral hearing loss.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). 

In October 2010, the parties submitted a Joint Motion to the 
Court.  In November 2010, the Court granted the joint motion to 
remand the appeal and remanded the matter to the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2008, the Board remanded this matter.  The remand 
instructed the RO to obtain a medical opinion to determine the 
severity of the Veteran's hearing loss.  

The United States Court of Appeals for Veterans Claims has held 
that a remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 168, 271 (1998).



The Joint Remand noted that the VA examination was requested to 
provide the following:

Any and all indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.   The examiner is requested to review 
all pertinent records associated with the claims file, 
and following this review and examination, the 
examiner is requested to report complaints and 
clinical findings pertaining to the [V]eteran's 
hearing loss in detail.  A clear rationale for any 
opinions would be helpful and a discussion of the 
facts and medical principles involved would be of 
considerable assistance to the Board.

The joint remand found that the January 2009 VA examination did 
not comply with the instructions set forth in the Board's 2008 
remand order because the January 2009 VA examination consisted 
simply of a recording of hearing test results.  The parties 
agreed that the Board erred in relying on the examination to deny 
the claim because the examiner did not have the claims file for 
review or record a single complaint from the Veteran.  The 
parties agreed that a remand was necessary to allow compliance 
with the September 2008 remand instruction to obtain a medical 
examination including a review of the Veteran's medical records 
and a detailed report of the Veteran's complaints related to his 
hearing loss.    

In light of the foregoing, pursuant to Stegall, a remand is 
necessary to ensure compliance with the Board's prior remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded an 
audiological examination to determine the 
severity of his bilateral hearing loss.  The 
examiner should address the functional impact 
of the Veteran's hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and following this review 
and examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's hearing loss in 
detail.  A clear rationale for any opinions 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,] 38 
C.F.R. § 4.1, the claims file must be made 
available to the examiner for review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



